Opinion issued December 18, 2018




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-18-00184-CV
                             ———————————
       IN RE CYNTHIA YOUNG A/N/F PATRICIA YOUNG, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION
      Relator, Cynthia Young a/n/f Patricia Young, has filed a motion to dismiss

her petition for a writ of mandamus, stating that she has settled the underlying

lawsuit.1 See TEX. R. APP. P. 42.1(a)(1). Although the motion does not contain a

certificate of conference, it contains a certificate of service on counsel for the real




1
      The underlying proceeding is Cynthia Young a/n/f Patricia Young v. Eugene Young,
      Cause No. 1091205, in the County Civil Court at Law No. 4, Harris County, the
      Honorable Roberta A. Lloyd presiding.
party in interest, the motion has been on file with this Court for more than ten days,

and no party has responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2).

No opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the petition for a writ of

mandamus. See TEX. R. APP. P. 42.1(a)(1), 43.2(f).

                                  PER CURIAM
Panel consists of Justices Higley, Lloyd, and Caughey.




                                          2